DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/4/2020, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim in view of Bennett.
Claim Objections
Claim 19 objected to because of the following informalities:  claim 19 recites, “wherein the wireless power provided by the substantially constructively interferes at the WPRC…”. It appears as though the Applicant intends for the claim to read as the power provided from the WPTS as recently amended within claim 9. Said claim will be examined as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-3, 5-8, 11-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/208130 A1) in view of Bennett (U.S. Patent Publication Number 2010/0033021).
Regarding Claim 1:
Kim et al. discloses a method performed by a wireless power transmission system (WPTS) (Fig.’s 1, 3-5, 9, etc. showing wireless power transmission system with a plurality of wireless power transmitters 100), the method comprising: receiving an instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 for receiving a beacon signal from the power receiver 200, said beacon signal providing a variety of information including a requirement for the various wireless power transmitters 100a, 100b, 100c, 100d, etc. to communicate with each other through communication interface unit 140 so as to collaborate with one another; see, for example, paragraphs 0063-0070), wherein the instruction is based on a location of the WPRC, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 for receiving a beacon signal from the power receiver 200, said beacon signal providing a variety of information including a requirement for the various wireless power transmitters 100a, 100b, 100c, 100d, etc. to communicate with each other through communication interface unit 140 so as to collaborate with one another; see, for example, paragraphs 0063-0070 which disclose analyzing the received beacon signal so as to determine the location of the power receiver, and in turn control the power output to be delivered from the plurality of wireless power transmitters in such a manor so as to scale their respective power outputs); and receiving an indication of a clock (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100a-d receive a beacon signal from the power receiver 200 via array antenna 110 so as to communicate with one another to form a collaborative system. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, the plurality of wireless power transmitters “must perform mutual time synchronization.”; see, for example, paragraphs 0055-0056, 0087, etc. which disclose how the plurality of transmitters are receiving beacon signals from the power receiver, as well as transmitting and receiving communications between one another, said communications indicative of necessary phase adjustments which are further used to determine a time point for said phase adjustments, thereby allowing for mutual time synchronization between the plurality of wireless power transmitters and creating efficient distributed beamforming in the cooperative wireless power transmission system. Said synchronization between the multiple wireless power transmitters 100 is “very important”); adjusting a phase offset of a local oscillator based on the indication of the clock (Fig.’s 1, 3-5, 8-9, etc., digital signal processor 130, RF signal processing unit 120 of the plurality of wireless power transmitters comprising a local oscillator and phase shifters as shown within figure 8, and their related discussion; see, for example, paragraphs 0048, 0051-0057, 0076, 0090, etc. which disclose the DSP 130 controls RF signal processor 120, including the local oscillator, so as to adjust the phase offset of the output power signal based on the beacon/communication signals received from the plurality of wireless power transmitters); and providing wireless power to the WPRC in (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0057-0066, 0069-0076, 0090, claim 1, etc.), wherein the wireless power is transmitted based on the adjusted phase offset (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to adjust the phase offset of the output power signal based on the beacon/communication signals, thereby synchronizing phases so as to further form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0051-0066, 0069-0076, 0090, claim 1, claim 4, etc.). While Kim teaches transmitting power to a wireless power receiver client, Kim fails to explicitly teach the WPRC instruction is based on a power demand of the WPRC.
However, in an attempt to expedite prosecution, Bennett discloses receiving an instruction with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 1-2, target device 129 communicating with resonant power transmission system 103, and their related discussion), wherein the instruction is based on a power demand of the WPRC, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute to fulfilling the power demand of the WPRC (Fig.’s 1-2, target device 129 communicating with resonant power transmission system 103, and their related discussion; see, for example, paragraphs 0021, 0029-0030, 0040, 0044, etc. which disclose the target device 129 sends a request for wireless power delivery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  
Regarding Claim 11:
Kim et al. discloses a wireless power transmission system (WPTS) (Fig.’s 1, 3-5, 9, etc. showing wireless power transmission system with a plurality of wireless power transmitters 100) comprising: a receiver (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 having array antenna 110 for receiving beacon/communication signals from power receiver 200 as well as various power transmitters of the system, and their related discussion; see, for example, paragraphs 0053-0056, 0063-0070, etc.) configured to: receive an instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 for receiving a beacon signal from the power receiver 200, said beacon signal providing a variety of information including a requirement for the various wireless power transmitters 100a, 100b, 100c, 100d, etc. to communicate with each other through communication interface unit 140 so as to collaborate with one another; see, for example, paragraphs 0063-0070); and receive an indication of a clock (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100a-d receive a beacon signal from the power receiver 200 via array antenna 110 so as to communicate with one another to form a collaborative system. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization.”; see, for example, paragraphs 0055-0056, 0087, etc. which disclose how the plurality of transmitters are receiving beacon signals from the power receiver, as well as transmitting and receiving communications between one another, said communications indicative of necessary phase adjustments which are further used to determine a time point for said phase adjustments, thereby allowing for mutual time synchronization between the plurality of wireless power transmitters and creating efficient distributed beamforming in the cooperative wireless power transmission system. Said synchronization between the multiple wireless power transmitters 100 is “very important”); a local oscillator configured to adjust its phase offset based on the indication of the clock (Fig.’s 1, 3-5, 8-9, etc., digital signal processor 130, RF signal processing unit 120 of the plurality of wireless power transmitters comprising a local oscillator and phase shifters as shown within figure 8, and their related discussion; see, for example, paragraphs 0048, 0051-0057, 0076, 0090, etc. which disclose the DSP 130 controls RF signal processor 120, including the local oscillator, so as to adjust the phase offset of the output power signal based on the beacon/communication signals received from the plurality of wireless power transmitters); and a transmitter configured to provide wireless power to the WPRC in collaboration with the one or more WPTSs (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0057-0066, 0069-0076, 0090, claim 1, etc.), wherein the wireless power is transmitted based on the adjusted phase offset (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to adjust the phase offset of the output power signal based on the beacon/communication signals, thereby synchronizing phases so as to further form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0051-0066, 0069-0076, 0090, claim 1, claim 4, etc.). While Kim teaches transmitting power to a wireless power receiver client, Kim fails to explicitly teach the WPRC instruction is based on a power demand of the WPRC.
However, in an attempt to expedite prosecution, Bennett discloses receive an instruction with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 1-2, target device 129 communicating with resonant power transmission system 103, and their related discussion), wherein the instruction is based on a power demand of the WPRC, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute to fulfilling the power demand of the WPRC (Fig.’s 1-2, target device 129 communicating with resonant power transmission system 103, and their related discussion; see, for example, paragraphs 0021, 0029-0030, 0040, 0044, etc. which disclose the target device 129 sends a request for wireless power delivery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to incorporate a power demand, as taught within Bennett, so as to communicate a power need, while also communicating power transmission parameters in relation to potentially receiving said power, thereby creating an efficient system capable in which power transmission may be controlled in such a manner so as to potentially 
Regarding Claims 2 and 12:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses wherein the WPTS forms a virtual WPTS with the one or more WPTSs (Fig.’s 1, 5-6, 9, etc. wireless power transmitters 100a-d collaborating together so as to provide a total sum of power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0057-0066, 0069-0076, 0090, claim 1, etc. which disclose the plurality of wireless power transmitters being distributedly arranged at various locations to transmit energy beamforming based power signals towards a singular wireless power receiver).
Regarding Claims 3 and 13:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses further comprising the WPTS transmitting sequential transmissions each with a respective incremented phase shift to determine the adjusted phase offset that aligns with transmissions from the one or more WPTSs (Fig.’s 1, 3-5, 8-9, etc., digital signal processor 130, RF signal processing unit 120 of the plurality of wireless power transmitters comprising a local oscillator and phase shifters as shown within figure 8, and their related discussion; see, for example, paragraphs 0048, 0051-0057, 0076, 0090, etc. which disclose the DSP 130 controls RF signal processor 120, including the local oscillator, so as to adjust the phase offset of the output power signal based on the beacon/communication signals received from the plurality of wireless power transmitters).
Regarding Claims 5 and 15:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses wherein the indication of a clock indicates a clock from a plurality of clock sources to use as a common clock (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100a-d each receiving a beacon signal from the power receiver 200 via array antenna 110 so as to further communicate with one another to form a collaborative system. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization” so as to coordinate each wireless power transmitter timing source with a common timing source; see, for example, paragraphs 0055-0056, 0087, etc. which disclose how the plurality of transmitters are receiving beacon signals from the power receiver, as well as transmitting and receiving communications between one another, said communications indicative of necessary phase adjustments which are further used to determine a time point for said phase adjustments, thereby allowing for mutual time synchronization between the plurality of wireless power transmitters and creating efficient distributed beamforming in the cooperative wireless power transmission system. Said synchronization between the multiple wireless power transmitters 100 is “very important”).
Regarding Claims 6 and 16:
Modified Kim teaches the limitations of the preceding claims 5 and 15, respectively. Modified Kim, in further view of Kim, discloses wherein the indication of a clock indicates a central controller board clock source (Fig.’s 1, 3-5, 9-10, wireless power transmitters 100a-d each receiving a beacon signal from the power receiver 200 via array antenna 110 so as to further communicate with one another to form a collaborative system. Said system further configured to establish a master wireless power transmitter, such as power transmitter 100a, whereby said master wireless power transmitter 100a is responsible for managing phase synchronization between the wireless power transmitters, and transmit its phase offset as a phase synchronization reference information to the various wireless power transmitters. Said wireless power transmitters each comprising a DSP 130 with RF signal processor 120, with said master wireless power transmitter having a master DSP 130 with a master RF signal processor 120 seen as the central controller board clock source. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization” so as to coordinate each wireless power transmitter timing source with a common timing source; see, for example, paragraphs 0055-0056, 0087, 0089-0093, etc.).
Regarding Claims 7 and 17:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses wherein the WPTS is a slave WPTS and the instruction is received from an elected master WPTS (Fig.’s 1, 3-5, 9-10, wireless power transmitters 100 having a plurality of power transmitters 100a-d for example, wherein power transmitter 100a may be selected as the master wireless power transmitter, with power transmitters 100b-d acting as slave WPTS for receiving beacon/communication signals from master power transmitter 100a so as to establish mutual time synchronization and phase synchronization, and their related discussion; see, for example, paragraphs 0089-0093).
Regarding Claims 8 and 18:
Modified Kim teaches the limitations of the preceding claims 7 and 17, respectively. Modified Kim, in further view of Kim, wherein the WPTS and the one or more WPTSs are calibrated with one another to align transmissions based on respective clocks (Fig.’s 1, 3-5, 9-10, wireless power transmitters 100a-d each receiving a beacon signal from the power receiver 200 via array antenna 110 so as to further communicate with one another to form a collaborative system. Said system further configured to establish a master wireless power transmitter, such as power transmitter 100a, whereby said master wireless power transmitter 100a is responsible for managing phase synchronization between the wireless power transmitters, and transmit its phase offset as a phase synchronization reference information to the various wireless power transmitters. Said wireless power transmitters each comprising a DSP 130 with RF signal processor 120, with said master wireless power transmitter having a master DSP 130 with a master RF signal processor 120 seen as the central controller board clock source. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization” so as to coordinate each wireless power transmitter timing source with a common timing source; see, for example, paragraphs 0055-0056, 0087, 0089-0093, etc.).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/208130 A1) in view of Bennett (U.S. Patent Publication Number 2010/0033021) and in further view of Bell et al. (U.S. Patent Publication Number 2017/0110889).
Regarding Claims 4 and 14:
Modified Kim teaches the limitations of the preceding claims 3 and 13, respectively. While Modified Kim discloses each wireless power transmitter having a set range of operation (i.e. a safe range of operation), continual adjustment of the power delivered by each individual power transmitter, as well as how said power transmitted by a single transmitter may decrease based upon an increase in distance from the wireless power receiver thereby adjusting the virtual WPTS network to rely more on power transmitters closer to said device (see, for example, paragraphs 0060-0061, 0064-0066, 0073, claim 4, etc.), Kim fails to explicitly disclose receiving an instruction to disband the virtual WPTS.
However, Bell et al. discloses receiving an instruction to disband the virtual WPTS on a condition that the WPRC has moved away from at least one of the WPTSs of the one or more WPTSs (Fig. 3 and its related discussion; see, for example, paragraph 0060 which discloses a transmitter may receive a signal from a receiver indicating the receiver no longer needs power or when the receiver is physically moved beyond the range of the power transmitter. Said signal causing the WPTSs to discontinue the functionality of power transmission, i.e. disbanding the virtual WPTS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified . 
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/208130 A1) in view of Bennett (U.S. Patent Publication Number 2010/0033021) and in further view of Kim et al. (U.S. Patent Publication Number 2012/0214536; hereinafter Kim ‘536).
Regarding Claims 9 and 19:
Modified Kim teaches the limitations of the preceding claims 8 and 18, respectively. While Modified Kim discloses wherein the wireless power provided by the WPTS is phase synchronized with the wireless power transmitted by the one or more WPTSs, Modified Kim fails to teach wherein the wireless power provided by the WPTS substantially constructively interferes at the WPRC with wireless power transmitted by the one or more WPTSs.
However, Kim ‘536 discloses wherein the wireless power provided by the WPTS substantially constructively interferes at the WPRC with wireless power transmitted by the one or more WPTSs (Fig. 3, and its related discussion; see, for example, paragraphs 0044-0046 which disclose the wireless power signals transmitted from a plurality of transmitters may coincide with each other, causing constructive interference to occur and provide an amplified wireless power signal for wireless charging). It would have been obvious to one of ordinary 
Regarding Claims 10 and 20:
Modified Kim teaches the limitations of the preceding claims 9 and 19, respectively. Modified Kim, in further view of Kim, discloses wherein the received indication of the clock is based on a power received at a calibration unit (Fig.’s 1, 3-5, 9-10, power transmitters 100 comprising array antenna 110, RF signal processing unit 120, DSP unit 130, and communication interface 140 used so as to transmit and receive phase synchronization information, and their related discussion; see, for example, paragraphs 0052-0057, 0065-0070, 0087, 0089-0093, etc. which disclose a master power transmitter 100a, for example, may transmit information to the various slave power transmitters, 100b-d for example, including phase synchronization information which is based upon a variety of factors including an output power signal of the respective master power transmitter.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836